Citation Nr: 1140485	
Decision Date: 11/01/11    Archive Date: 11/16/11	

DOCKET NO.  09-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic back disability, secondary to postoperative residuals of partial right knee medial meniscectomy.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic left knee disability, secondary to postoperative residuals of partial right knee medial meniscectomy.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic left ankle disability, secondary to postoperative residuals of partial right knee medial meniscectomy.

4.  Entitlement to service connection for a chronic right ankle disability, secondary to postoperative residuals of partial right knee medial meniscectomy.

5.  Entitlement to an increased (compensable) evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen S. Sylvester, Counsel


INTRODUCTION


The Veteran served on active duty from October 1975 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of September 2003, from which the Veteran chose not to perfect an appeal, the RO denied entitlement to service connection for left knee and low back disabilities.  In a subsequent rating decision of February 2005, with which the Veteran voiced no disagreement, the RO denied entitlement to service connection for a chronic left ankle disability.  In the absence of a timely perfected appeal the September 2003 and February 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  Since those rating decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence both new and material, but continued the denials of service connection for chronic low back, left knee, and left ankle disabilities.  

Based upon various statements contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for obesity, and depression secondary to multiple orthopedic disorders.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal to the issue of entitlement to service connection for a chronic right ankle disability, as well as the issues of service connection for chronic low back, left knee, and left ankle disabilities on a de novo basis; as well as the issue of entitlement to an increased evaluation for bilateral hearing loss, are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of September 2003, from which the Veteran did not perfect an appeal, VA denied entitlement to service connection for low back and left knee disabilities.

2.  Evidence submitted since the time of the September 2003 rating decision denying entitlement to service connection for low back and left knee disabilities is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims.  

3.  In a rating decision of February 2005, which the Veteran did not appeal, the RO denied entitlement to service connection for a left ankle disability.

4.  Evidence submitted since the time of the February 2005 rating decision denying entitlement to service connection for a left ankle disability is neither cumulative nor redundant, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  A September 2003 rating decision denying entitlement to service connection for low back and left knee disabilities is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the RO's September 2003 decision denying entitlement to service connection for low back and left knee disabilities is both new and material, and sufficient to reopen these claims.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156 (a).  

3.  A February 2005 rating decision denying entitlement to service connection for a left ankle disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. § 20.1103.  

4.  Evidence received since the RO's February 2005 decision denying entitlement to service connection for a left ankle disability is both new and material, and sufficient to reopen the claim.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the decision to reopen the claims of entitlement to service connection for low back, left knee and left ankle disorders there is no need for the Board to address at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned in May 2011, as well as service treatment records, and VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378-1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for a chronic low back disability, as well as for chronic left knee and ankle disabilities.  In pertinent part, it is contended that the Veteran's current low back, left knee, and left ankle disabilities are in some way causally related to his service-connected residuals of partial right knee medial meniscectomy.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim of entitlement to service connection has been previously denied, and that decision is final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous September 2003 rating decision, it was noted that outpatient treatment records showed treatment for arthritis of the left knee.  While a medical statement from a physician indicated that the Veteran's current left knee was at least as likely as not related to his service-connected right knee "due to favoring the left knee," a subsequent VA examination determined that the appellant exhibited only mild degenerative joint disease of the left knee which was less likely than not related to his service-connected right knee condition.  Under the circumstances, the RO concluded that the Veteran's left knee disability was not related to right knee degenerative joint disease.  Moreover, there was no evidence of a left knee disability during the Veteran's period of active military service.  

Regarding the Veteran's lower back disability, it was noted that VA treatment records failed to show any treatment for a back disability.  While a medical statement from a physician indicated that the Veteran's current back condition was at least as likely as not related to his service-connected right knee disorder, on subsequent VA examination, it was determined that the appellant was suffering from lumbar degenerative disc disease which was less likely than not related to his service-connected right knee disability.  Based on such findings, it was determined that there was no evidence of a chronic low back disability in service.  Moreover, it was determined that there was there no evidence that the Veteran's low back disability was in any way related to his service-connected right knee disability.  

At the time of the subsequent rating decision in February 2005, it was noted that service treatment records did not support a chronic injury or treatment of the Veteran's left ankle.  While there was a one-time incident of an ankle sprain in November 1976, nothing following that episode showed it to be a "chronic problem."  Moreover, VA treatment records covering the period from June 2004 through January 2005 made no mention of an ankle disability.  While the Veteran complained of an ankle condition, according to the RO, there existed no objective, clinical findings and/or test results to support the Veteran's complaint of a chronic ankle condition.  While the Veteran was diagnosed with left ankle tendinitis at a 2004 VA examination, such findings reported almost 30 years following service discharge were determined insufficient to establish continuity of symptomatology sufficient to establish an etiologic connection between the inservice findings of 1976 and current findings on VA examination.  Accordingly, entitlement to service connection for a chronic left ankle disability was denied.  As the Veteran did not perfect a timely appeal to either the September 2003 and February 2005 rating decisions they are final.  38 U.S.C.A. § 7105.

Evidence submitted since the time of the aforementioned rating decisions, consisting, for the most part, of VA treatment records and examination reports, and the Veteran's testimony at a hearing before the undersigned in May 2011, is both "new" and "material" as to the issues of service connection for low back, left knee, and left ankle disabilities.  More specifically, since the time of those decisions, the Veteran has received a diagnosis of degenerative disc/degenerative joint disease of the lumbar spine.  Moreover, VA examinations conducted in November 2008, while somewhat ambiguous in nature, have provided at least some information regarding the nature and etiology of the Veteran's low back, left knee, and left ankle disabilities.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injuries or disabilities," and, accordingly, is sufficient to reopen the previously-denied claims. 


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a low back disability is reopened.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left ankle disability is reopened.  


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for low back, left knee, and left ankle disabilities, the Board must now turn to a de novo review of all pertinent evidence of record.  Moreover, there currently exists some question as to the exact nature and etiology of the Veteran's right ankle disability, and the current severity of his bilateral hearing loss.

The service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for low back pain.  Moreover, during the months of November and December 1976, the Veteran received treatment for what was described as a mild left ankle sprain.  

Following a VA orthopedic examination in October 2004, the examiner was of the opinion that the Veteran was suffering from tendinitis and laxity of his left ankle which was more likely than not related to an ankle sprain in service.  However, no rationale was offered as a basis for that opinion.  Significantly, at the time of that examination, the Veteran was described as "moderately obese."  Moreover, the earliest clinical presentation of a potentially chronic left ankle disability appears to have occurred no earlier than 2004, almost 25 years following the Veteran's discharge from service.  

Following VA examinations in November 2008, the examiner opined that the Veteran's left knee, low back, and bilateral ankle disabilities were not causally related to his service-connected right knee pathology.  Rather, his degenerative joint disease was opined to be a complication of the appellant's obesity.  That same examiner, however, indicated that the Veteran's "recurrent ankle sprains" appeared to have existed "as far back as military service."  Once again, no rationale was provided for the opinions offered.  Nor was any opinion offered addressing whether the Veteran's left knee, low back, or bilateral ankle disabilities had in some way been permanently aggravated by his right knee disability.  Such an opinion is necessary prior to a final adjudication of the Veteran's claims for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

Further, at his May 2011 hearing the Veteran indicated that since the time of his last VA audiometric examination for compensation purposes, his hearing loss had "gotten worse."  The last audiometric examination was conducted in September 2009, at this point, more than two years ago.  Under the circumstances, a more contemporaneous audiometric examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, in May 2011 the Veteran testified that he had in the past and was currently in receipt of Social Security benefits, presumably, based at least in part on his level of disability.  See Transcript, pp. 9, 13.  Where VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Supplemental Security Income benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2009, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  

3.  If the RO cannot any of the above discussed, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran should then be afforded additional VA orthopedic and audiometric examinations in order to more accurately determine the exact nature and etiology of his current low back, bilateral ankle, and left knee disabilities; as well as the current severity of his bilateral hearing loss.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

Following completion of the orthopedic examination, the examiner must opine whether the appellant's current low back, left knee and bilateral ankle disabilities are at least as likely as not related to the Veteran's period of active military service.  Should it be determined that the Veteran's low back, left knee and bilateral ankle disabilities are not the result of his period of active military service, the examiner must opine whether any diagnosed low back, bilateral ankle, and left knee disabilities are at least as likely as not proximately due to, the result of, or aggravated (i.e., permanently increased in severity beyond natural progress) by the appellant's service-connected right knee disability.  The role, if any, that obesity plays in these disorders should be discussed.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  

5.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If they are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

6.  The RO/AMC should then readjudicate the Veteran's claims for service connection for low back, left knee, and bilateral ankle disabilities; as well as his claim for an increased evaluation for service-connected bilateral hearing loss.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  The supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent November 2009 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


